            Case 2:19-cv-01339-MJH Document 1 Filed 10/18/19 Page 1 of 37



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


CHRISTOPHER LISOWSKI, on behalf of                                 CIVIL ACTION NO. 2:19-cv-1339  .




himself and all others similarly situated,
                                                                   COMPLAINT – CLASS
                Plaintiff,                                         ACTION


       v.                                                          JURY TRIAL DEMANDED


HENRY THAYER COMPANY, INC.


                Defendant.




                                CLASS ACTION COMPLAINT


       Plaintiff Christopher Lisowski brings this action on behalf of himself and all others

similarly situated against Defendant Henry Thayer Company. Plaintiff makes the following

allegations pursuant to the investigation of counsel and based upon information and belief,

except as to the allegations specifically pertaining to himself, which are based on personal

knowledge.

                                  NATURE OF THE ACTION

       1.       In an attempt to capitalize on consumer demand for health-focused and “natural”

personal care products, Defendant sells its “THAYERS® Natural Remedies” brand of products

through major retailers around the country as well as its own e-commerce store. However, as

Defendant knows, the vast majority of its “natural” products contain synthetic and abrasive

chemical ingredients. Thus, the many statements on Defendant’s products’ labels claiming that
            Case 2:19-cv-01339-MJH Document 1 Filed 10/18/19 Page 2 of 37



the products are “natural,” including the name of the product line – THAYERS® Natural

Remedies – are false, misleading, and designed to deceive consumers into paying a price

premium and choosing THAYERS® Natural Remedies over a competitor’s product.

       2.       Additionally, Defendant deceptively markets a segment of its products, the dry

mouth sprays, as “Preservative-Free” when the products actually contain multiple preservatives

which could create potentially dangerous outcomes for consumers. Once again, the goal of this

deception is to trick consumers into paying a premium price over a competitor’s product.

       3.       This action seeks to remedy the deceptive and misleading business practices of

Defendant with respect to its marketing and sales of the following THAYERS® Natural

Remedies products (hereinafter “Products”) throughout the Commonwealth of Pennsylvania and

the United States of America:

                   •   THAYERS® Natural Remedies Cucumber Deodorant;

                   •   THAYERS® Natural Remedies Rose Petal Deodorant;

                   •   THAYERS® Natural Remedies Unscented Deodorant;

                   •   THAYERS® Natural Remedies Rose Petal Facial Toner;

                   •   THAYERS® Natural Remedies Rose Petal Facial Mist;

                   •   THAYERS® Natural Remedies Rose Petal Toning Towelettes;

                   •   THAYERS® Natural Remedies Coconut Water Facial Toner;

                   •   THAYERS® Natural Remedies Coconut Water Facial Mist;

                   •   THAYERS® Natural Remedies Lemon Astringent;

                   •   THAYERS® Natural Remedies Lemon Toning Towelettes;

                   •   THAYERS® Natural Remedies Cucumber Facial Toner;

                   •   THAYERS® Natural Remedies Cucumber Facial Mist;
            Case 2:19-cv-01339-MJH Document 1 Filed 10/18/19 Page 3 of 37



                   •   THAYERS® Natural Remedies Cucumber Toning Towelettes;

                   •   THAYERS® Natural Remedies Original Facial Toner;

                   •   THAYERS® Natural Remedies Medicated Skin Irritation Relief;

                   •   THAYERS® Natural Remedies Medicated Skin Irritation Relief Pads;

                   •   THAYERS® Natural Remedies Unscented Facial Toner;

                   •   THAYERS® Natural Remedies Unscented Facial Mist;

                   •   THAYERS® Natural Remedies Unscented Toning Towelettes;

                   •   THAYERS® Natural Remedies Lavender Facial Toner;

                   •   THAYERS® Natural Remedies Lavender Facial Mist;

                   •   THAYERS® Natural Remedies Original Astringent;

                   •   THAYERS® Natural Remedies Original Astringent Pads;

                   •   THAYERS® Natural Remedies Peppermint Dry Mouth Spray;

                   •   THAYERS® Natural Remedies Citrus Dry Mouth Spray

       4.       Defendant’s THAYERS® Natural Remedies brand created and continues to

maintain a “natural” myth that is displayed prominently on all of its Products’ labels as well as

throughout its website and social media accounts to promote and advertise the Products as

“natural remedies.” For example, the History page on the Thayers Natural Remedies website

describes the company: “A legacy brand, Thayers natural elixirs have been a fixture in

medicine cabinets for generations – for 170 years to be exact. Through a long-standing

commitment to creating pure, effective, cruelty-free products of the highest natural quality, we

have built a loyal consumer base.” (emphasis added).

       5.       Building upon this deception by labeling and advertising the Products as “Natural

Remedies,” Defendant creates the impression amongst reasonable consumers that the Products
            Case 2:19-cv-01339-MJH Document 1 Filed 10/18/19 Page 4 of 37



are natural. However, Defendant fails to adequately inform consumers that the Products contain

numerous synthetic, unnatural, and dangerous ingredients. Indeed, Defendant only lists the

synthetic, unnatural ingredients in the Products on the back of the Product packaging in small,

hard-to-read print and, even then, fails to inform consumers that many of the ingredients listed

are synthetic and unnatural. Consumers are not experts in the chemical make-up or names of the

ingredients disclosed in fine print on the back of the labels and, based on the “natural”

representations headlining the Products’ labeling, reasonably believe that the Products contain

only natural ingredients.

       6.       Even if consumers were experts in chemical compounds, they would not be able

to discern the synthetic ingredients that exist in Products because for a period of time, Defendant

failed to properly disclose all of the synthetic ingredients present in its Products.

       7.       Defendant manufactures, sells, and distributes the Products using a marketing and

advertising campaign focused on claims that appeal to health-conscious consumers, i.e. that its

Products are “natural” and “preservative-free.”

       8.       These representations lead consumers to believe that the Products contain natural

ingredients. However, Defendant’s advertising and marketing campaign is false, deceptive, and

misleading because the Products contain synthetic ingredients.

       9.       Defendant’s representations also lead consumers to believe that a segment of the

Products, specifically its dry mouth sprays, contain no preservatives. This is simply not true.

Defendant’s advertising and marketing campaign is false, deceptive, and misleading because its

dry mouth spray line of products contains multiple preservatives.
          Case 2:19-cv-01339-MJH Document 1 Filed 10/18/19 Page 5 of 37



       10.     Plaintiff and those similarly situated (“Class Members”) relied on Defendant’s

misrepresentations that the Products are “Natural Remedies” and “Preservative-Free” when

purchasing the Products.

       11.     These deceptive “Natural” representations appear prominently on the Products’

label. For example, on the principal display panel of all of Defendant’s Products, “Natural

Remedies” is placed prominently at the top in all capital letters, and on the back panel of its

witch hazel astringents, Defendant describes the Products as a “natural, gentile skin astringent”

which is “derived from a time-honored Native American formula.”

       12.     This deception is not limited to Defendant’s labeling and is omnipresent in its

marketing efforts, including on its website and social media accounts, which further perpetuate

this deceptive “natural” myth.

       13.     For example, the terms “naturally sourced ingredients,” “natural glow,” “natural

remedy,” and “natural healing powers” are used to describe Products throughout Defendant’s

official website.

       14.     In addition to these “natural” descriptions on its website, Defendant uses “natural”

hashtags, including #natural, #naturalbeauty, #naturalingredients, #naturalremedies, and

#naturalskincare, to further evoke this “natural” myth in almost every one of its social media

advertisements and postings.

       15.     Contrary to representations on the Products’ labeling and marketing, instead of

receiving natural products, consumers receive products with unnatural and/or synthetic

ingredients.

       16.     Plaintiff and Class Members paid a premium for the Products over and above

comparable products that did not purport to be “Natural Remedies.” Given that Plaintiff and
         Case 2:19-cv-01339-MJH Document 1 Filed 10/18/19 Page 6 of 37



Class Members paid a premium for the Products based on Defendant’s misrepresentations that

they are “Natural Remedies” Plaintiff and Class Members suffered an injury in the amount of the

premium paid.

       17.      Plaintiff and Class Members paid a premium for the dry mouth spray products

over and above comparable products that did not purport to be “natural” and “preservative-free.”

Given that Plaintiff and Class Members paid a premium for these products based on Defendant’s

misrepresentations that they are “natural” and “preservative-free,” Plaintiff and Class Members

suffered an injury in the amount of the premium paid.

       18.      Defendant's conduct violated and continues to violate, inter alia, the Unfair Trade

Practices and Consumer Protection Law for the Commonwealth of Pennsylvania and the

Magnuson-Moss Warranty Act. Defendant breached and continues to breach its express

warranties regarding the Products. Defendant has been and continues to be unjustly enriched.

Defendant has and continues to negligently and fraudulently misrepresent its Products.

Accordingly, Plaintiff brings this action against Defendant on behalf of himself and Class

Members who purchased the Products during the applicable statute of limitations period (the

"Class Period").

                                  FACTUAL BACKGROUND
       19.      Consumers have become increasingly concerned about the effects of synthetic and

chemical ingredients in food, cleaning products, bath and beauty products and everyday

household products.1 Companies such as the Defendant have capitalized on consumers' desires


1
 Julianna M. Butler & Christian A. Vossler, What is an Unregulated and Potentially Misleading
Label Worth? The case of “Natural”-Labelled Groceries, Environmental & Resource
Economics, Springer; European Association of Environmental and Resource Economists, vol.
70(2), pages 545-564 (2017). “Thus, one finding is that most people – 87% of our sample – do
appear to attribute meaning to “natural” labelling. The vast majority of respondents stated a
belief that “natural” signals no artificial flavors, colors and/or preservatives.” Id.
          Case 2:19-cv-01339-MJH Document 1 Filed 10/18/19 Page 7 of 37



for purportedly "natural products." Indeed, consumers are willing to pay, and have paid, a

premium for products branded "natural" over products that contain synthetic ingredients. In

2015, sales of natural products grew 9.5% to $180 billion.2 Reasonable consumers, including

Plaintiff and Class Members, value natural products for important reasons, including the belief

that they are safer and healthier than alternative products that are not represented as natural.

       20.     In April 2016, the Federal Trade Commission (“FTC”) settled with four

manufacturers and filed a complaint against a fifth company for representing that its products

were “natural” when they contained Phenoxyethanol. The manufacturers agreed to cease

marketing the products in question as being “natural.”3

       21.     Despite the Products containing a number of synthetic ingredients, including for

example the aforementioned Phenoxyethanol, Defendant markets the Products as being "Natural

Remedies" and this false statement appears prominently on the front label of all of its Products.

       22.     Defendant’s representations that the Products are “Natural” are false, misleading,

and deceptive because the Products contain multiple ingredients that are, as set forth and

described below, synthetic and artificial.




2
  Natural Products Industry Sales up 9.5% to $180bn Says NBJ, FOOD NAVIGATOR,
http://www.foodnavigator-usa.com/Markets/EXPO-WEST-trendspotting-organics-natural-
claims/(page)/6 ; see also Shoshanna Delventhal, Study Shows Surge in Demand for "Natural"
Products, INVESTOPEDIA (February 22, 2017), http://www.
investopedia.com/articles/investing/022217/study-shows-surge-demand-natural-products.asp
(Study by Kline Research indicated that in 2016, the personal care market reached 9% growth in
the U.S. and 8% in the U.K. The trend-driven natural and organic personal care industry is on
track to be worth $25.1 million by 2025).
3
  Four Companies Agree to Stop Falsely Promoting Their Personal-Care Products as “All
Natural” or “100% Natural”; Fifth is Charged in Commission Complaint, (April 2016),
https://www.ftc.gov/news-events/press-releases/2016/04/four-companies-agree-stop-falsely-
promoting-their-personal-care (last visited Oct. 17, 2019).
         Case 2:19-cv-01339-MJH Document 1 Filed 10/18/19 Page 8 of 37



          a. Phenoxyethanol is a synthetic substance associated with depressing the central

              nervous system, vomiting, and diarrhea.4

          b. Potassium Sorbate is a synthetic preservative.5 It is created by using potassium

              hydroxide (KOH) to neutralize sorbic acid (C6H802). The resulting potassium

              sorbate may be crystallized from aqueous ethanol. Studies have shown Potassium

              Sorbate to have genotoxic effects on humans and other mammals.6 It causes

              chromosomal aberrations in cells, which can trigger the development of cancer.7

          c. Polysorbate-20 is a synthetic emulsifier and/or surface-active agent.8

          d. Sodium Benzoate is a synthetic preservative.9 Sodium Benzoate is produced by

              the neutralization of benzoic acid with sodium hydroxide, or by adding benzoic

              acid to a hot concentrated solution of sodium carbonate until effervescence

              ceases. The solution is then evaporated, cooled and allowed to crystalize or

              evaporate to dryness, and then granulated. It does not occur naturally.10 Sodium




4
  21 C.F.R. §172.515 and FDA Consumer Update: Contaminated Nipple Cream, (May 2008),
https://web.archive.org/web/20140712202507/https://www.fda.gov/ForConsumers/ConsumerUp
dates/ucm049301.htm (last visited Oct. 17, 2019).
5
  U.S. Dept. of Agriculture, CFNP TAP Review, Potassium Sorbate,
https://www.ams.usda.gov/sites/default/files/media/P%20Sor%20technical%20advisory%20pane
l%20report.pdf and see FDA Warning Letter to Bagels Forever (dated 7/22/2011) (available at:
http://wayback.archive-
it.org/7993/20170112193358/http://www.fda.gov/ICECI/EnforcementActions/WarningLetters/2
011/ucm265756.htm): “Your product is manufactured with infused wild dry blueberries that
contain potassium sorbate, which is listed in 21 CFR 182.3640 as a chemical preservative;
therefore, your product may not make the claims ‘All Natural’ and ‘No Preservatives.’”
6
  Sevcan Mamur et al., Does Potassium Sorbate Induce Genotoxic or Mutagenic Effects in
Lymphocytes?, TOXICOLOGY IN VITRO 790, 793 (2010).
7
  Id.
8
  See 21 C.F.R. § 172.515 and 21 C.F.R. § 178.3400.
9
  21 C.F.R. § 582.3733.
10
   21 C.F.R. § 184.1733.
         Case 2:19-cv-01339-MJH Document 1 Filed 10/18/19 Page 9 of 37



               Benzoate has been shown to cause DNA damage and chromosomal aberrations.11

               When Sodium Benzoate combines with either Ascorbic Acid or Citric Acid (an

               ingredient common in many cosmetic and food products), the two substances can

               react to produce benzene, which is a highly toxic carcinogen that causes

               leukemia.12

       23.     Moreover, Defendant’s website deceptively describes its Unscented Facial Toner

product as “safe for babies and children”13 and “recommended for babies and children”14 despite

the fact that this product contains a synthetic ingredient, Phenoxyethanol. This synthetic

chemical concerned the FDA, and the agency warned consumers against using on nursing infants

because it “can depress the central nervous system” and “may cause vomiting and diarrhea,

which can lead to dehydration in infants.”15 Concern for the use of this synthetic ingredient is not



11
   N. Zengin et al., The Evaluation of the Genotoxicity of Two Food Preservatives: Sodium
Benzoate and Potassium Benzoate, FOOD AND CHEMICAL TOXICOLOGY 763, 764-68
(2011).
12
   U.S. Food and Drug Administration, Questions and Answers on the Occurrence of Benzene in
Soft Drinks and Other Beverages, (2018), https://www.fda.gov/food/chemicals/questions-and-
answers-occurrence-benzene-soft-drinks-and-other-beverages#q4 (last visited Oct. 17, 2019).
See Gonzalez v. Pepsico, Inc., 489 F. Supp. 2d 1233, 1238 (D. Kan. 2007): “[P]roducts from
defendants which contained sodium benzoate and ascorbic acid, citric acid or erythoribic acid.
The Food and Drug Administration (“FDA”) has reported that these ingredients may interact to
form benzene, a hazardous substance which the Environmental Protection Agency (“EPA”)
knows to potentially cause anemia, nervous systems disorders and immunosuppression in
persons who are exposed...” and Robert Snyder, Leukemia and Benzene, International Journal of
Environmental Research and Public Health vol. 9,8 (2012): 2875-93 and Lakshmi Narayanan
Venu & Anoop Austin, Study and Quantification of Preservative (E211) In Carbonated Soft
Drink Samples, International Organization of Scientific Research Journal of Applied Chemistry
vol. 12,4 (2019): 17-23 (“Sodium benzoate reacts with citric acid or ascorbic acid to form
benzene.”).
13
   THAYERS® Natural Remedies, FAQ, https://www.thayers.com/faq/ (last visited Oct. 17,
2019).
14
   Id.
15
   U.S. Food and Drug Administration, For Consumers, Contaminated Nipple Cream,
https://web.archive.org/web/20140712202507/https://www.fda.gov/ForConsumers/ConsumerUpdates/uc
m049301.htm (last visited Oct. 17, 2019).
           Case 2:19-cv-01339-MJH Document 1 Filed 10/18/19 Page 10 of 37



restricted to the United States, and after concerns were raised by the European Commission’s

Scientific Committee on Consumer Safety, France prohibited the labeling and marketing of

products containing Phenoxyethanol for use on children that are three years old and younger.16

         24.      Further, Defendant actively promotes its Products directly to pregnant women:17




         25.      Defendant’s representations that the dry mouth spray products are “Preservative-

Free” are false, misleading, and deceptive because the dry mouth spray products contain multiple

ingredients that are, as set forth and described below, preservatives.

               a. Potassium Sorbate is a preservative.18

               b. Sodium Benzoate is a preservative.19


16
  Agence Nationale de Sécurité du Médicament et des Produits de Santé, Decision of 13 Mars
2019, available at
https://www.ansm.sante.fr/content/download/158253/2075101/version/1/file/DPS_Phenoxyethanol-
200319.pdf.
17
     Names redacted for privacy.
18
     21 C.F.R. § 182.3640.
           Case 2:19-cv-01339-MJH Document 1 Filed 10/18/19 Page 11 of 37



       26.     While a preservative on its own may not be inherently dangerous, when present in

certain combinations, it “can form extremely unhealthy, dangerous chemicals.” For example,

“Benzene is obtained through the reaction of sodium benzoate with citric acid and/or ascorbic

acid.”20

       27.     Defendant’s dry mouth spray products contain both Sodium Benzoate and Citric

Acid. Therefore, the ingredients present in these products can produce Benzene in their

combined state.21

       28.     Additionally, Defendant’s dry mouth lozenge products contain Ascorbic Acid.

Therefore, a consumer buying two of Defendants’ products that are commonly used in concert, a

dry mouth spray product and a dry mouth lozenge product, would create an additional

combination of Sodium Benzoate and Ascorbic Acid which can produce Benzene.22 Exposure to

Benzene is a proven cause of leukemia.23

       29.     Other ingredients in the Products may also be not natural as well. Plaintiff’s

investigation is ongoing and will seek to amend the Complaint to specify other potential

unnatural ingredients in the future.

       30.     Whether Defendant’s labeling of the Products as “Natural” is deceptive is judged

by whether it would deceive or mislead a reasonable person. To assist in ascertaining what a

reasonable consumer believes the term natural means, one can look to the regulatory agency

guidance.




19
   21 C.F.R. § 582.3733.
20
   Venu & Austin, supra note 12.
21
   Id.
22
   supra note 12.
23
   Snyder, supra note 12.
         Case 2:19-cv-01339-MJH Document 1 Filed 10/18/19 Page 12 of 37



       31.     In 2013, the United States Department of Agriculture ("USDA") issued a Draft

Guidance Decision Tree for Classification of Materials as Synthetic or Nonsynthetic (Natural).

In accordance with this decision tree, a substance is natural—as opposed to synthetic—if: (a) it is

manufactured, produced, or extracted from a natural source (i.e. naturally occurring mineral or

biological matter); (b) it has not undergone a chemical change (i.e. a process whereby a

substance is transformed into one or more other distinct substances) so that it is chemically or

structurally different than how it naturally occurs in the source material; or (c) the chemical

change was created by a naturally occurring biological process such as composting,

fermentation, or enzymatic digestion or by heating or burning biological matter.24

       32.     Surveys and other market research, including expert testimony Plaintiff intends to

introduce, will demonstrate that the term “natural” is misleading to a reasonable consumer

because the reasonable consumer believes that the term “natural,” when used to describe goods

such as the Products, means that the goods are free of synthetic ingredients. By way of example,

according to a consumer survey, “[e]ighty-six percent of consumers expect a ‘natural’ label to

mean processed foods do not contain any artificial ingredients.”25

       33.     A reasonable consumer’s understanding of the term “Natural” comports with that

of federal regulators and common meaning. That is, the reasonable consumer understands the




24
   U.S. Department of Agriculture, Draft Guidance Decision Tree for Classification of Materials
as Synthetic or Nonsynthetic, March 26, 2013, available at
https://web.archive.org/web/20140818174458/http://www.ams.usda.gov/AMSv1.0/getfile?dDoc
Name=STELPRDC5103308.
25
   Urvashi Rangan, Comments of Consumers Union on Proposed Guides for Use of
Environmental Marketing Claims, 16 C.F.R. Part 260, Notice of the Federal Trade Commission
(2010), available at https://www.ftc.gov/sites/default/files/documents/public_comments/guides-
use-environmental-marketing-claims-project-no.p954501-00289%C2%A0/00289-57072.pdf
(also accessible as Comment 58 at http://www.ftc.gov/policy/publiccomments/initiative-353).
         Case 2:19-cv-01339-MJH Document 1 Filed 10/18/19 Page 13 of 37



representation that a product is “Natural” to mean that it does not contain any synthetic or

artificial ingredients.26

        34.     Consumers lack the meaningful ability to test or independently ascertain or verify

whether a product is natural, especially at the point of sale. Consumers would not know the true

nature of the ingredients merely by reading the ingredients label.

        35.     Discovering that the ingredients are not natural and are actually synthetic requires

a scientific investigation and knowledge of chemistry beyond that of the average consumer. That

is why, even though the ingredients listed above are identified on the back of the Products’

packaging in the ingredients listed, the reasonable consumer would not understand – nor are they

expected to understand - that these ingredients are synthetic.

        36.     Moreover, the reasonable consumer is not expected or required to scour the

ingredients list on the back of the Products in order to confirm or debunk Defendant’s prominent

front-of-the-product claims, representations, and warranties that the Products are “Natural

Remedies.”

        37.     Defendant did not disclose that the above listed ingredients are synthetic

ingredients anywhere on the product. A reasonable consumer understands Defendant's "Natural

Remedies" claims to mean that the Products are "Natural" and do not contain synthetic

ingredients.

        38.     Plaintiff and members of the classes described below paid a premium for

Defendant’s Products over comparable products that did not purport to be natural products.



26
  Julianna M. Butler & Christian A. Vossler, What is an Unregulated and Potentially
Misleading Label Worth? The case of “Natural”-Labelled Groceries, Environmental &
Resource Economics, Springer; European Association of Environmental and Resource
Economists, vol. 70(2), pages 545-564 (2017). “The vast majority of respondents stated a belief
that “natural” signals no artificial flavors, colors and/or preservatives.” Id.
         Case 2:19-cv-01339-MJH Document 1 Filed 10/18/19 Page 14 of 37



Contrary to representations on the Products’ labeling and Defendant’s marketing thereof, instead

of receiving natural products, consumers receive products with unnatural and/or synthetic

ingredients.

       39.     Defendant has thus violated, inter alia, Pennsylvania’s Unfair Trade Practices and

Consumer Protection Law by falsely representing to Plaintiff that the Products are “natural

remedies,” “preservative free,” “safe for babies and children,” and “natural,” when in fact they

are made with synthetic ingredients or include preservatives.

       40.     Consumers rely on label representations and information in making purchasing

decisions.

       41.     The marketing of the Products as “Natural Remedies” in a prominent location on

the labels of all of the Products, throughout the Class Period, evidences Defendant’s awareness

that “Natural” claims are material to consumers.

       42.     Defendant’s deceptive representations and omissions are material in that a

reasonable person would attach importance to such information and would be induced to act

upon such information in making purchase decisions.

       43.     Plaintiff and the Class members reasonably relied to their detriment on

Defendant’s misleading representations and omissions.

       44.     Defendant's false, misleading, and deceptive misrepresentations and omissions are

likely to continue to deceive and mislead reasonable consumers and the general public, as they

have already deceived and misled the Plaintiff and the Class Members.

       45.     In making the false, misleading, and deceptive representations and omissions

described herein, Defendant knew and intended that consumers would pay a premium for

Products labeled "Natural Remedies" over comparable products not so labeled.
        Case 2:19-cv-01339-MJH Document 1 Filed 10/18/19 Page 15 of 37



       46.      As an immediate, direct, and proximate result of Defendant's false, misleading,

and deceptive representations and omissions, Defendant injured the Plaintiff and the Class

Members in that they:

             a. Paid a sum of money for Products that were not what Defendant represented;

             b. Paid a premium price for Products that were not what Defendant represented;

             c. Were deprived of the benefit of the bargain because the Products they purchased

                were different from what Defendant warranted; and

             d. Were deprived of the benefit of the bargain because the Products they purchased

                had less value than what Defendant represented.

       47.      Had Defendant not made the false, misleading, and deceptive representations and

omissions, Plaintiff and the Class Members would not have been willing to pay the same amount

for the Products they purchased, and, consequently, Plaintiff and the Class Members would not

have been willing to purchase the Products.

       48.      Plaintiff and the Class Members paid for Products that were "Natural Remedies"

but received Products that were not "Natural Remedies." The products Plaintiff and the Class

Members received were worth less than the products for which they paid.

       49.      Plaintiff and the Class Members paid for dry mouth products that were “Natural”

and "Preservative-Free" but received products that were not “Natural” and "Preservative-Free."

The products Plaintiff and the Class Members received were worth less than the products for

which they paid.

       50.      Based on Defendant's misleading and deceptive representations, Defendant was

able to, and did, charge a premium price for the Products over the cost of competitive products

not bearing a "Natural Remedies" label.
         Case 2:19-cv-01339-MJH Document 1 Filed 10/18/19 Page 16 of 37



       51.     Additionally, based on Defendant’s misleading and deceptive representations,

Defendant was able to, and did, charge a premium price for the dry mouth spray products over

the cost of competitive products not marketed as “Preservative-Free.”

       52.     Plaintiff and the Class Members all paid money for the Products. However,

Plaintiff and the Class Members did not obtain the full value of the advertised Products due to

Defendant's misrepresentations and omissions. Plaintiff and the Class Members purchased,

purchased more of, and/or paid more for, the Products than they would have had they known the

truth about the Products. Consequently, Plaintiff and the Class Members have suffered injury in

fact and lost money as a result of Defendant's wrongful conduct.



                                 JURISDICTION AND VENUE

       53.     This Court has personal jurisdiction over Defendant. Defendant purposefully

avails itself of the Pennsylvania consumer market and distributes the Products to many locations

within this County and hundreds of retail locations throughout the Commonwealth of

Pennsylvania, where the Products are purchased by thousands of consumers every day.

       54.     This Court has original subject-matter jurisdiction over this proposed class action

pursuant to 28 U.S.C. § 1332(d), which, under the provisions of the Class Action Fairness Act

(“CAFA”), explicitly provides for the original jurisdiction of the federal courts in any class

action in which at least 100 members are in the proposed plaintiff class, any member of the

plaintiff class is a citizen of a State different from any defendant, and the matter in controversy

exceeds the sum of $5,000,000.00, exclusive of interest and costs. Plaintiff alleges that the total

claims of individual members of the proposed Class (as defined herein) are well in excess of

$5,000,000.00 in the aggregate, exclusive of interest and costs.
          Case 2:19-cv-01339-MJH Document 1 Filed 10/18/19 Page 17 of 37



        55.      Venue is proper in this District under 28 U.S.C. § 1391(a). Plaintiff’s purchases of

Defendant’s Products, substantial acts in furtherance of the alleged improper conduct, including

the dissemination of false and misleading information regarding the nature, quality, and/or

ingredients of the Products, occurred within this District and the Defendant conducts business in

this District.

                                             PARTIES
        56.      Plaintiff is a citizen of Pennsylvania, residing in Allegheny County. Within the

past six years, he made several purchases of Defendant’s Products from various physical retail

stores in Pennsylvania and from e-commerce stores that shipped products to his residence in

Pennsylvania. Prior to purchasing THAYERS® Natural Remedies Products, Plaintiff saw and

read the front of the product packaging, and relied on the representation and warranty that the

product would be a “natural remedy” and “natural.” Prior to purchasing, Plaintiff also saw, read

and relied on the representation and warranty that the product was “natural,” a “natural remedy,”

“safe for babies and children,” a “natural, gentile skin astringent,” created a “natural glow,”

offered “natural healing powers,” and consisted of “naturally sourced ingredients” and “naturally

occurring ingredients.” Plaintiff understood these representations to mean that THAYERS®

Natural Remedies Products did not contain synthetic chemicals. In addition, Plaintiff had viewed

representations on the www.thayers.com website and Defendant’s respective social media

accounts, prior to making purchase of Products, including, but not limited to “natural,” “safe for

babies and children,” “natural beauty,” “natural skincare,” “natural remedy,” “natural glow,”

“natural healing powers,” “naturally sourced,” “naturally occurring,” “preservative-free,” and

“natural, gentile skin astringent” which Plaintiff understood to mean that the Products did not

contain synthetic chemicals and preservatives. Plaintiff purchased THAYERS® Natural

Remedies Products at a substantial price premium, most recently in October 2019, and would not
         Case 2:19-cv-01339-MJH Document 1 Filed 10/18/19 Page 18 of 37



have purchased the products had he known that the labeling and marketing he relied on was

false, misleading, deceptive and unfair. Plaintiff would purchase the Products again in the future

if Defendant changed the composition of the Products so that they conformed to their “natural”

and “preservative-free” labeling and marketing.

       57.      Defendant Henry Thayer Company, Inc. is a Delaware corporation with its

principal place of business in Easton, Connecticut.

             a. Defendant produces, markets and distributes various consumer skin care products

                in retail stores across the United States including stores physically located in the

                Commonwealth of Pennsylvania and this district as well as e-commerce stores

                that ship to consumers in this district. Defendant knew that the labeling and

                marketing of the Products is false and misleading to a reasonable consumer,

                because the Products contain Phenoxyethanol, Potassium Sorbate, Polysorbate 20,

                and Sodium Benzoate and other synthetic ingredients and preservatives, which are

                inconsistent with the Product’s labeling and other marketing.

       58.      Plaintiff reserves the right to amend this Complaint to add different or additional

defendants, including without limitation any officer, director, employee, supplier, or distributor

of Defendant who has knowingly and willfully aided, abetted, or conspired in the false and

deceptive conduct alleged herein.

       59.      Whenever reference is made in this Complaint to any representation, act,

omission, or transaction of a defendant, that allegation shall mean that the defendant did the act,

omission, or transaction through its officers, directors, employees, agents, and/or representatives

while they were acting within the actual or ostensible scope of their authority.
         Case 2:19-cv-01339-MJH Document 1 Filed 10/18/19 Page 19 of 37



                     FACTS COMMON TO ALL CAUSES OF ACTION

       60.     Consumers have become increasingly concerned about the effects of synthetics

and chemical ingredients in cosmetic products. As a result, consumers are willing to pay, and

have paid, a premium for products labeled “natural” over ordinary products that contain synthetic

ingredients.

       61.     The FTC has warned marketers that the use of the term “natural” may be

deceptive: Marketers that are using terms such as natural must ensure that they can substantiate

whatever claims they are conveying to reasonable consumers. If reasonable consumers could

interpret a natural claim as representing that a product contains no artificial ingredients, then the

marketer must be able to substantiate that fact.27

       62.     Likewise, the Food and Drug Administration (“FDA”) warns that any “natural”

labeling on cosmetic products must be “truthful and not misleading.”28

       63.     The THAYERS® Natural Remedies brand is manufactured and marketed by

Defendant and sold in drug, grocery, and other retail stores nationwide. On its Facebook Page,

Defendant underscores the fact that its success comes from “[a] longstanding commitment to

making effective, natural remedies with high-quality ingredients…” (emphasis added).

       64.     THAYERS® Natural Remedies brand products that are the subject of this lawsuit

include all Products listed in Paragraph 3.

       65.     The front label of every one of the THAYERS® Products state prominently in

lettering the words “Natural Remedies.”




27
  75 Fed. Reg. 63552, 63586 (Oct. 15, 2010).
28
  U.S. Food and Drug Administration, Small Business & Homemade Cosmetics: Fact Sheet,
available at http://www.fda.gov/Cosmetics/ResourcesForYou/Industry/ucm388736.htm#7.
         Case 2:19-cv-01339-MJH Document 1 Filed 10/18/19 Page 20 of 37



       66.       The front label of every THAYERS® Natural Remedies Mouth Spray Products

state prominently in lettering the words “Natural Remedies.” On the THAYERS® Official

Website, and throughout other retailers on the Internet, it is additionally marketed as

“preservative-free.”

       67.       THAYERS® Products have been labeled “Natural Remedies” at all times during

the last six years at a minimum.29

       68.       For example, the following image shows that the representation “Natural

Remedies” is prominently made on the front of the THAYERS® Natural Remedies Unscented

Facial Mist:30




29
   Archive of Defendant’s Official Website Store from January 12, 2012 available at
https://web.archive.org/web/20120112034652/http://www.thayers.com/store/index.php?main_pa
ge=product_info&cPath=3&products_id=25.
30
   Emphasis added.
          Case 2:19-cv-01339-MJH Document 1 Filed 10/18/19 Page 21 of 37



         69.    Based on the language that appears on the front of each product, Plaintiff

reasonably believed that Products contained only natural ingredients.

         70.    The phrase “Natural Remedies” is a representation to a reasonable consumer that

THAYERS® brand Products contain only natural ingredients. The phrase is misleading to a

reasonable consumer because THAYERS® brand Products actually contain synthetic

ingredients.

         71.    While now presently listed on the Ingredients Declaration section on the product,

certain synthetic ingredients, including Phenoxyethanol, were deceptively omitted from this

section for many years in the Class Period which deceived customers into purchasing Products:31




31
     Emphasis added.
         Case 2:19-cv-01339-MJH Document 1 Filed 10/18/19 Page 22 of 37



       72.     Based on the language that appears on Defendant’s official website and

distributed throughout the internet by Defendant, Plaintiff believed that THAYERS® Natural

Remedies dry mouth spray products were natural and free of any preservatives.

       73.     THAYERS® dry mouth spray products have been marketed as “Preservative-

Free” at all times during the last six years at a minimum.32

       74.     The following image displays an example of Defendant’s deceptive “Preservative

Free” marketing:33




       75.     Online retailers that sell and market the THAYERS® Natural Remedies products

also use nearly identical representations emphasizing the purported “Natural” and “Preservative-

Free” qualities of the Products. For example, the in the “Product Description” section, under the

32
   Archive of Defendant’s Official Website Store from August 19, 2011 available at
https://web.archive.org/web/20110819185140/http://www.thayers.com/store/index.php?main_pa
ge=product_info&cPath=2&products_id=23.
33
   Emphasis added.
         Case 2:19-cv-01339-MJH Document 1 Filed 10/18/19 Page 23 of 37



heading “From the manufacturer,” for THAYERS® Natural Remedies Peppermint Dry Mouth

Spray on amazon.com states “Thayers Sugar-Free Citrus Dry Mouth Lozenges stimulates saliva

production. Sugar-Free, Sodium-Free, Gluten-Free, Fat-Free, Lactose-Free, All-Vegetable,

Preservative-Free, Fluoride-Free.*.”. (emphasis added). Moreover, on this same listing, the first

bullet point highlighting the product’s features prominently states “Preservative-Free.”

       76.      Defendant knew that consumers will pay more for a product marketed as

“Natural” and “Preservative-Free,” and intended to deceive Plaintiff and putative Class Members

by labeling and marketing THAYERS® Natural Remedies brand Products as purportedly natural

and preservative-free products.

                          CLASS DEFINITIONS AND ALLEGATIONS

       77.      Plaintiff, pursuant to Federal Rules of Civil Procedure 23(b)(2) and 23(b)(3),

brings this action on behalf of the following classes:

             a. Pennsylvania Class: All persons who purchased Defendant’s Products within the

                Commonwealth of Pennsylvania and within the applicable statute of limitations

                period.

             b. Nationwide Class: All persons who purchased Defendant’s Products within the

                United States and within the applicable statute of limitations period (collectively,

                the “Classes” and “Class Members”).

       78.      Excluded from the Classes are Defendant, its parents, subsidiaries, affiliates,

officers, and directors, those who purchased the Products for resale, all persons who make a

timely election to be excluded from the Classes, the judge to whom the case is assigned and any

immediate family members thereof, and those who assert claims for personal injury.
         Case 2:19-cv-01339-MJH Document 1 Filed 10/18/19 Page 24 of 37



       79.      The members of the Classes are so numerous that joinder of all Class Members is

impracticable. Defendant has sold, at a minimum, tens of thousands of units of the Products to

Class Members.

       80.      There is a well-defined community of interest in the questions of law and fact

involved in this case. Questions of law and fact common to the members of the putative classes

that predominate over questions that may affect individual Class Members include, but are not

limited to the following:

             a. whether Defendant misrepresented material facts concerning the Products on the

                label of every product;

             b. whether Defendant misrepresented material facts concerning the Products in print

                and digital marketing of every product;

             c. whether Defendant’s conduct was unfair and/or deceptive;

             d. whether Defendant has been unjustly enriched as a result of the unlawful,

                fraudulent, and unfair conduct alleged in this Complaint such that it would be

                inequitable for Defendant to retain the benefits conferred upon them by Plaintiff

                and the classes;

             e. whether Plaintiff and the Class are entitled to equitable and/or injunctive relief;

             f. whether Defendant breached express warranties to Plaintiff and the classes;

             g. whether Plaintiff and the classes have sustained damages with respect to the

                common-law claims asserted, and if so, the proper measure of their damages.

       81.      Plaintiff’s claims are typical of those of other Class Members because Plaintiff,

like all members of the classes, purchased Defendant’s Products bearing the natural and
           Case 2:19-cv-01339-MJH Document 1 Filed 10/18/19 Page 25 of 37



preservative-free representations and Plaintiff sustained damages from Defendant’s wrongful

conduct.

       82.     Plaintiff will fairly and adequately protect the interests of the classes and has

retained counsel that is experienced in litigating complex class actions. Plaintiff has no interests

which conflict with those of the classes.

       83.     A class action is superior to any other available means for the fair and efficient

adjudication of this controversy, and no unusual difficulties are likely to be encountered in the

management of this class action. The damages or other financial detriment suffered by Plaintiff

and the other Class Members are relatively small compared to the burden and expense that would

be required to individually litigate their claims against Defendant, making it impracticable for

Class Members to individually seek redress for Defendant’s wrongful conduct. Even if Class

Members could afford individual litigation, the court system could not. Individualized litigation

creates a potential for inconsistent or contradictory judgments, and increases the delay and

expense to all parties and the court system. By contrast, the class action device presents far fewer

management difficulties, and provides the benefits of single adjudication, economies of scale,

and comprehensive supervision by a single court.

       84.     The prerequisites to maintaining a class action for equitable relief are met as

Defendant has acted or refused to act on grounds generally applicable to the classes, thereby

making appropriate equitable relief with respect to the classes as a whole.

       85.     The prosecution of separate actions by members of the classes would create a risk

of establishing inconsistent rulings and/or incompatible standards of conduct for Defendant. For

example, one court might enjoin Defendant from performing the challenged acts, whereas
         Case 2:19-cv-01339-MJH Document 1 Filed 10/18/19 Page 26 of 37



another might not. Additionally, individual actions could be dispositive of the interests of the

classes even where certain Class Members are not parties to such actions.



                                        COUNT I
     Violation of Pennsylvania Unfair Trade Practices and Consumer Protection Law,
                       73 Pa. Cons. Stat. §§ 201-2 and 201-3, et seq.

       86.     Plaintiff repeats and realleges each and every allegation contained in the

foregoing paragraphs as if fully set forth herein.

       87.     Plaintiff brings this Count individually and on behalf of the members of the

Pennsylvania Class.

       88.     Defendant is a “person,” as meant by 73 Pa. Cons. Stat. § 201-2(2).

       89.     Plaintiff and Pennsylvania Class Members purchased goods and services in

“trade” and “commerce,” as meant by 73 Pa. Cons. Stat. § 201-2(3), primarily for personal,

family, and/or household purposes.

       90.     Defendant engaged in unfair methods of competition and unfair or deceptive acts

or practices in the conduct of its trade and commerce in violation of 73 Pa. Cons. Stat. § 201-3,

including the following: representing that its goods and services have characteristics, uses,

benefits, and qualities they do not have (73 Pa. Cons. Stat. § 201-2(4)(v)); representing that its

goods and services are of a particular standard or quality if they are another (73 Pa. Cons. Stat. §

201-2(v)(vii)); and advertising its goods and services with intent not to sell them as advertised

(73 Pa. Cons. Stat. § 201-2(4)(ix)); and engaging in any other fraudulent or deceptive conduct

which creates a likelihood of confusion or of misunderstanding (73 Pa. Cons. Stat. § 201-

2(v)(xxi)).
         Case 2:19-cv-01339-MJH Document 1 Filed 10/18/19 Page 27 of 37



       91.       As alleged more fully above, Defendant has violated the Unfair Trade Practices

and Consumer Protection Law by falsely representing to Plaintiff and the other members of the

Pennsylvania Class that the Products are “natural,” “natural remedies,” safe for babies and

children,” “Preservative-Free,” “natural, gentile skin astringent,” create a “natural glow,” offer

“natural healing powers,” and consist of “naturally sourced ingredients” and “naturally

occurring ingredients” when in fact they are made with synthetic ingredients and contain

preservatives.

       92.       For a period of time in the statutory period, Defendant failed to disclose the

presence of certain synthetic ingredients on the Ingredients Declaration section of Products’

labels which further deceived consumers into purchasing Products.

       93.       Defendant’s representations and omissions were material because they were likely

to deceive reasonable consumers.

       94.       As a direct and proximate result of Defendant’s deceptive acts and practices,

Plaintiff and the Pennsylvania Class have suffered and will continue to suffer injury,

ascertainable losses of money or property, and monetary and non-monetary damages, including

from not receiving the benefit of their bargain in purchasing the Products.

       95.       Plaintiff and other members of the Pennsylvania Class lost money or property as a

result of Defendant’s violations because: (a) they would not have purchased the Products on the

same terms if they knew that the Products were made with preservatives and unnatural and

synthetic ingredients (b) they paid a substantial price premium compared to other skin care and

hygiene products due to Defendant’s misrepresentations; and (c) the Products do not have the

characteristics, uses, or benefits as promised.
           Case 2:19-cv-01339-MJH Document 1 Filed 10/18/19 Page 28 of 37



          96.    Plaintiff and the Pennsylvania Class seek all monetary and non-monetary relief

allowed by law, including actual damages or statutory damages of $100 (whichever is greater),

treble damages, attorneys’ fees and costs, and any additional relief this Court deems necessary or

proper.

                                           COUNT II
                        Violation of The Magnuson-Moss Warranty Act,
                                      15 U.S.C. 2301 et seq.

          97.    Plaintiff repeats and realleges each and every allegation contained in the

foregoing paragraphs as if fully set forth herein.

          98.    Plaintiff brings this claim individually and on behalf of the members of the

proposed Classes against the Defendant.

          99.    The Magnuson-Moss Warranty Act provides a federal remedy for consumers who

have been damaged by the failure of a supplier or warrantor to comply with any obligation under

a written warranty or implied warranty, or other various obligations established under the

Magnuson-Moss Warranty Act, 15 U.S.C. 2301 et seq.

          100.   The Products are "consumer products" within the meaning of the Magnuson-Moss

Warranty Act, 15 U.S.C. 2301(1).

          101.   Plaintiff and other Class Members are "consumers" within the meaning of the

Magnuson-Moss Warranty Act, 15 U.S.C. 2301(3).

          102.   Defendant is a "supplier" and "warrantor" within the meaning of the Magnuson

Moss Warranty Act, 15 U.S.C. 2301(4) & 2301(5).

          103.   Defendant represented in writing that the Products are "Natural Remedies."
         Case 2:19-cv-01339-MJH Document 1 Filed 10/18/19 Page 29 of 37



        104.       Defendant represented in writing that the THAYERS® Natural Remedies

Peppermint Dry Mouth Spray and THAYERS® Natural Remedies Citrus Dry Mouth Spray are

“Preservative-Free."

        105.       These statements were made in connection with the sale of the Products and relate

to the nature of the Products and affirm and promise that the Products are as represented and

defect free and, as such, are "written warranties" within the meaning of the Magnuson-Moss

Warranty Act, 15 U.S.C. 2301(6)(A).

        106.       As alleged herein, Defendant breached the written warranty by selling consumers

Products that are not "Natural Remedies" because they contain synthetic ingredients.

        107.       As alleged herein, Defendant breached the written warranty by selling consumers

dry mouth spray products that are not "Preservative-Free" because they contain preservatives.

        108.       Defendant was provided notice of these issues by numerous public complaints

and inquiries concerning its use of synthetic and preservative ingredients in its products.

        109.       Defendant has had a reasonable opportunity to cure its breach of written

warranties and any additional opportunity to cure would be unnecessary and futile.

        110.       The Products do not conform to the Defendant's written warranty and therefore

violate the Magnuson-Moss Warranty Act, 15 U.S.C. 2301 et seq. Consequently, Plaintiff and

the other Class Members have suffered injury and are entitled to damages in an amount to be

proven at trial.

                                             COUNT III
                                     Breach of Express Warranty

        111.       Plaintiff repeats and realleges each and every allegation contained in the

foregoing paragraphs as if fully set forth herein.
         Case 2:19-cv-01339-MJH Document 1 Filed 10/18/19 Page 30 of 37



       112.     Plaintiff brings this claim individually and on behalf of the members of the

proposed Classes against the Defendant.

       113.     Defendant, as the designer, manufacturer, marketer, distributor, and/or seller,

expressly warranted and represented that the Products are “natural,” “natural remedies,” “safe for

babies and children,” “Preservative-Free,” “natural, gentile skin astringent,” create a “natural

glow,” offer “natural healing powers,” and consist of “naturally sourced ingredients” and

“naturally occurring ingredients.”

       114.     Defendant provided the Plaintiff and Class Members with an express warranty in

the form of written affirmations of fact promising and representing that the Products are natural.

       115.     Defendant provided the Plaintiff and Class Members with an express warranty in

the form of written affirmations of fact promising and representing that the THAYERS® Natural

Remedies Peppermint Dry Mouth Spray and THAYERS® Natural Remedies Citrus Dry Mouth

Spray are free of preservatives.

       116.     The above affirmations of fact were not couched as “belief” or “opinion,” and

were not “generalized statements of quality not capable of proof or disproof.”

       117.     Defendant’s express warranties, and its affirmations of fact and promises made to

Plaintiff and Class Members regarding the Products, became part of the basis of the bargain

between Defendant and Plaintiff and the Classes, thereby creating an express warranty that the

Products would conform to those affirmations of fact, representations, promises, and

descriptions.

       118.     The Products do not conform to the express warranty because they contain

ingredients that are unnatural and synthetic.
         Case 2:19-cv-01339-MJH Document 1 Filed 10/18/19 Page 31 of 37



       119.    Additionally, the THAYERS® Natural Remedies Citrus Dry Mouth Spray and

THAYERS® Natural Remedies Peppermint Dry Mouth Spray Products do not conform to the

express warranty because they contain ingredients that are preservatives and ingredients that are

unnatural and synthetic.

       120.    Defendant was provided notice of these issues by numerous public complaints

and inquiries concerning its use of synthetic and preservative ingredients in its products.

       121.    Defendant has had a reasonable opportunity to cure its breach of written

warranties and any additional opportunity to cure would be unnecessary and futile.

       122.    As a direct and proximate cause of Defendant’s breach of express warranty,

Plaintiff and members of the Classes have been injured and harmed because: (a) they would not

have purchased the Products on the same terms if they knew the truth about the Products’

unnatural ingredients; (b) they paid a substantial price premium based on Defendant’s express

warranties; and (c) the Products do not have the characteristics, uses, or benefits as promised.



                                           COUNT IV
                                        Unjust Enrichment

       123.    Plaintiff repeats and realleges each and every allegation contained in the

foregoing paragraphs as if fully set forth herein.

       124.    Plaintiff brings this claim individually and on behalf of the members of the

proposed Classes against the Defendant.

       125.    At all times relevant hereto, Defendant deceptively marketed, advertised, and sold

merchandise to Plaintiffs and the Classes.

       126.    Plaintiff and members of the Classes conferred upon Defendant nongratuitous

payments for the Products that they would not have if not for Defendant’s deceptive advertising
         Case 2:19-cv-01339-MJH Document 1 Filed 10/18/19 Page 32 of 37



and marketing. Defendant accepted or retained the nongratuitous benefits conferred by Plaintiff

and members of the Classes, with full knowledge and awareness that, as a result of Defendant’s

deception, Plaintiff and members of the Classes were not receiving a product of the quality,

nature, fitness, or value that had been represented by Defendant and reasonable consumers would

have expected.

       127.      Defendant has been unjustly enriched in retaining the revenues derived from

Plaintiff’s and Class Members’ purchases of the Products. Retention of those monies under these

circumstances is unjust and inequitable because of Defendant’s misrepresentations about the

Products, which caused injuries to Plaintiff and Class Members because they would not have

purchased the Products if the true facts had been known.

       128.      Because Defendant’s retention of the non-gratuitous benefits conferred on it by

Plaintiff and members of the Classes is unjust and inequitable, Defendant must pay restitution to

Plaintiff and members of the Classes for their unjust enrichment, as ordered by the Court.



                                            COUNT V
                                    Negligent Misrepresentation

       129.      Plaintiff repeats and realleges each and every allegation contained in the

foregoing paragraphs as if fully set forth herein.

       130.      Plaintiff brings this claim individually and on behalf of the members of the

proposed Classes against the Defendant.

       131.      As discussed above, Defendant misrepresented that the Products were natural and

preservative-free. In light of these misrepresentations, Defendant had a duty to disclose that

many ingredients in its Products were not, in fact, natural and preservative free.
           Case 2:19-cv-01339-MJH Document 1 Filed 10/18/19 Page 33 of 37



          132.   For a period of time in the statutory period, Defendant failed to disclose the

presence of certain synthetic ingredients on the Ingredients Declaration section of Products’

labels.

          133.   At the time Defendant made these representations and omissions, Defendant knew

or should have known that these representations were false or made them without knowledge of

their truth or veracity.

          134.   At an absolute minimum, Defendant negligently misrepresented and/or

negligently omitted material facts about Products.

          135.   The negligent misrepresentations and omissions made by Defendant, upon which

Plaintiff and Class Members reasonably and justifiably relied, were intended to induce and

actually induced Plaintiff and members of the Classes to purchase Products.

          136.   Plaintiff and Class Members would not have purchased Products if the true facts

had been known.

          137.   The negligent actions of Defendant caused damage to Plaintiff and members of

the Classes, who are entitled to damages and other legal and equitable relief as a result.



                                             COUNT VI
                                               Fraud

          138.   Plaintiff repeats and realleges each and every allegation contained in the

foregoing paragraphs as if fully set forth herein.

          139.   Plaintiff brings this claim individually and on behalf of the members of the

proposed Classes against Defendant.

          140.   As discussed above, Defendant provided Plaintiff and Class Members with false

or misleading material information and failed to disclose material facts about THAYERS®
         Case 2:19-cv-01339-MJH Document 1 Filed 10/18/19 Page 34 of 37



Natural Remedies, including but not limited to the fact that Products include ingredients that are

not natural and include preservatives. These misrepresentations and omissions were made with

knowledge of their falsehood.

        141.     Rule 9(b) of the Federal Rules of Civil Procedure provides that “[i]n alleging

fraud or mistake, a party must state with particularity the circumstances constituting fraud or

mistake. To the extent necessary, as detailed in the paragraphs above and below, Plaintiff has

satisfied the requirements of Rule 9(b) by establishing the following elements with sufficient

particularity:

            a. WHO: Henry Thayer Company made material misrepresentations and/or

                 omissions of fact in selling personal care products marketed and/or labeled as

                 “natural” or “preservative-free.”

            b. WHAT: Defendant made material misrepresentations and/or omissions of fact by:

                     i.   Specifically labeling and packaging its Products as if they were “Natural

                          Remedies” when the Products are not natural because they contain

                          synthetic ingredients.

                    ii. Marketing Products as “natural” on its official website, official social

                          media accounts, advertisements, and other forms of marketing.

                   iii. Failing to disclose all synthetic ingredients in the Ingredient Disclosure

                          section of Products’ labeling in an attempt to further disguise Products’

                          unnatural composition.

                    iv. Marketing its dry mouth spray products as “preservative-free” when these

                          products contained multiple preservatives.
        Case 2:19-cv-01339-MJH Document 1 Filed 10/18/19 Page 35 of 37



                  v. Marketing its Products as “safe for babies and children” directly to

                      pregnant and nursing mothers despite health concerns, from both United

                      States regulatory bodies and international regulatory bodies, about

                      Products’ ingredients being used by pregnant and nursing mothers.

           c. WHEN: Defendant made material misrepresentations and/or omissions detailed

              herein continuously throughout the Class Period.

           d. WHERE: Defendant’s material misrepresentations and/or omissions were made

              on the labeling and packaging of its Products as well as product descriptions

              posted on Defendant’s website and in Defendant’s other forms of marketing

              Products.

           e. HOW: Defendant made written misrepresentations and/or failed to disclose

              material facts regarding the true quality and ingredients of the Products on the

              labeling and packaging of the Products as well as product descriptions posted on

              Defendant’s website and distributed throughout other marketing channels.

           f. WHY: Defendant engaged in the material misrepresentations and/or omissions

              detailed herein for the express purpose of inducing Plaintiff and other reasonable

              consumers to purchase and/or pay for the Products. Defendant profited by selling

              the Products to thousands of consumers.

       142.   The misrepresentations and omissions made by Defendant, upon which Plaintiff

and Class Members reasonably and justifiably relied, were intended to induce and actually

induced Plaintiff and members of the Classes to purchase Products.

       143.   Plaintiff and Class Members were unaware that Defendant’s statements,

descriptions, marketing, and warranties concerning Products were false at the time of purchase.
         Case 2:19-cv-01339-MJH Document 1 Filed 10/18/19 Page 36 of 37



       144.    Personal care products that are not “natural” and “preservative-free” are believed

to lack the superior quality and health-focus of true natural and preservative-free products.

Defendant knew or should have known this information is material to the reasonable consumer

and impacts the purchasing decision. Defendant attempts to confuse consumers by stating that its

Products are “natural,” when it knows they are not “natural.” Defendant deceives consumers into

purchasing its dry mouth spray products by stating that they are “preservative-free” when these

items consist of multiple preservatives.

       145.    All of these misrepresentations and omissions were made with Defendant’s

knowledge that they were false.

       146.    The fraudulent actions of Defendant caused damage to Plaintiff and members of

the Classes, who are entitled to damages and other legal and equitable relief as a result.



                                     RELIEF DEMANDED

       147.    WHEREFORE, Plaintiff, individually and on behalf of all others similarly

situated, seeks judgment against Defendant, as follows:

           a. For an order certifying the Class under Rule 23 of the Federal Rules of Civil

               Procedure and naming Plaintiff as representative of the Classes and Plaintiff’s

               attorneys as Class Counsel to represent the members of the Classes;

           b. For an order declaring the Defendant’s conduct violates the statutes and laws

               referenced herein;

           c. For an order awarding, as appropriate, compensatory and monetary damages,

               restitution or disgorgement to Plaintiff and the Classes for all causes of action;
        Case 2:19-cv-01339-MJH Document 1 Filed 10/18/19 Page 37 of 37



          d. For an order requiring Defendant to immediately cease and desist from selling

             their misbranded Products in violation of law; enjoining Defendant from

             continuing to label, market, advertise, distribute, and sell the Products in the

             unlawful manner described herein; and ordering Defendant to engage in

             corrective action;

          e. For prejudgment and postjudgment interest on all amounts awarded;

          f. For an order awarding punitive damages; and

          g. For an order awarding attorneys’ fees and expenses and costs of suit.



                                      JURY DEMAND
             Plaintiff demands a trial by jury on all causes of action and issues so triable.


Dated: October 17, 2019
                                                                          Respectfully submitted,

                                                                              /s/ Steffan T. Keeton
                                                                           Steffan T. Keeton, Esq.
                                                                       (pro hac vice forthcoming)
                                                                        stkeeton@keetonfirm.com
                                                                                Pa. Id. No. 314635

                                                                          The Keeton Firm LLC
                                                                        100 S Commons, Ste. 102
                                                                            Pittsburgh, PA 15212
                                                                                  1-888-412-5291

                                                              Attorney for Plaintiff and the Class
